Citation Nr: 1429589	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2008, and a rating in excess of 50 percent from that date.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3. Entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability (38 C.F.R. § 4.29).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

The matters of increased ratings for PTSD and a TDIU rating come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, a Travel Board hearing was held before the undersigned on the issues of increased ratings for PTSD and a TDIU rating.  A transcript of the hearing is in the Veteran's record.  The issues of entitlement to increased ratings for PTSD and a TDIU rating were remanded by the Board in March 2011 for further development.  A May 2013 rating decision by the RO increased the rating for PTSD to 50 percent, effective February 6, 2008.  

A June 2011 rating decision by the RO denied entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability (38 C.F.R. § 4.29).  A notice of disagreement was received in July 2011, a statement of the case was issued in June 2013, and a substantive appeal was received in July 2013.  In the Veteran's July 2013 VA Form 9, substantive appeal, he requested a Travel Board hearing.  The record reflects that the Veteran has yet to be scheduled for such hearing.  

The issue of entitlement to a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 6, 2008, the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); symptoms of PTSD productive of occupational and social impairment with reduced reliability and productivity are not shown.  

2. From February 6, 2008, the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity; symptoms of PTSD productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, are not shown.  

3. The Veteran's only service-connected disability, PTSD, rated 50 percent, does not preclude substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1. Prior to February 6, 2008, a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2. From February 6, 2008, a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3. The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in October 2006 and August 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in January and June 2011, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The August 2010 hearing included discussion of the evidence that is needed to substantiate the claims for increased ratings for PTSD and for a TDIU rating, and the undersigned identified evidence to be secured (i.e., Social Security Administration (SSA) records).  The Veteran was assisted at the hearing by an accredited representative who demonstrated actual knowledge of the criteria and evidence required to substantiate the claims.  The Board notes that the lay statements/letters that the Veteran's representative referred to at the August 2010 hearing are not associated with the record.  Following the Board's March 2011 remand, the VA sent the Veteran a letter requesting that he submit lay statements from people who have witnessed how his disabilities affect him; he has not submitted such lay statements, including those lay statements/letters referred to by the Veteran's representative at the hearing.  Nevertheless, the Board received testimony from the Veteran's representative regarding the substance of those letters and will consider them accordingly.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, obtained SSA records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in March 2008, February 2011, and August 2012, and afforded the Veteran the opportunity to give testimony before the Board at the Travel Board hearing in August 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's record; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.  

Legal Criteria and Factual Background

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating the level of disability from a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

As an initial matter, the Board notes that the Veteran's claim of entitlement to an increased rating for PTSD was received on February 6, 2008, and that he alleges an increase in the severity of his PTSD since his prior evaluation.  Under the governing law and regulations outlined above, the Board generally reviews the evidence dating back to one year prior to the date of the claim to determine whether, within that one year period, an increase in a disability was factually ascertainable.  Therefore, the period for consideration is from February 2007 thereafter.  

The Veteran's STRs show that he was admitted for possible drug induced psychosis from marijuana in June 1997.  A service criminal investigation report shows that in March 1978 he witnessed the death of a sergeant in his platoon who was stabbed by a fellow soldier.  

A February 2007 VA psychiatry note shows that the Veteran reported that he was working full-time in housekeeping for a private medical center, his job was going well and he was commended by his supervisor, and he was very involved in church.  

A March 2007 VA domiciliary discharge summary shows that the Veteran was admitted into the domiciliary program in February 2006.  The discharge diagnosis was polysubstance dependence, in early remission.  His status at discharge was noted as marked improvement.  He was assigned a GAF score of 55.  

A July 2007 initial evaluation for PTSD shows that the Veteran reported that his platoon sergeant died in his arms after the sergeant had been stabbed by a fellow soldier.  He had frequent nightmares, sleep disturbance (early morning awakening), decreased appetite, anhedonia, fatigue, decreased libido, difficulty maintaining a job, feelings of guilt, depression, social withdrawal, increased levels of anger, suicidal ideations (with one attempt in 1989), substance abuse remission, flashbacks, tearfulness, anxiety, aggressiveness, recurrent intrusive distressing memories, feelings and conversations associated with the trauma, diminished interest and participation in significant social activities, difficulty concentrating, hypervigilance, and alcoholism.  He reported that his mother was afraid of him because of increased levels of anger.  He reported psychiatric hospitalization in 1978 for drug abuse and in 2006, and reported ongoing bi-monthly mental health therapy.  On mental status examination, he was dressed appropriately; had good hygiene; his speech was clear, coherent, and of normal rate and volume; receptive and expressive communication appeared grossly intact; there were no signs of paraphasias, loose associations, circumstantiality, tangentiality, perseveration, neologisms, or flight of ideas; his thought processes showed no unusual ideations or formal thought disorder; he reported no hallucinations and denied homicidal or suicidal ideation; there were no indications of delusions; his judgment showed no impairment; cognitive functions were grossly intact; he had average intelligence; affect appeared appropriate to content; mood was described as anxious and tense; and immediate verbal memory and delayed verbal memory suggested moderate insufficiencies.  The Veteran took the Mississippi Scale for Combat-related PTSD and obtained a raw score of 147, which is within the range that is often indicative of combat-related PTSD in Vietnam veterans.  The examiner found moderate to severe impairments from an occupational viewpoint and moderate impairment from a social viewpoint.  The diagnosis was PTSD, chronic.  He was assigned a GAF score of 65.  

November 2007 VA treatment records show that the Veteran reported that his housekeeping job was becoming psychologically stressful, as he felt the other workers were not sufficiently dedicated to their work, and there was frequent turnover and inadequate supervision on the job.  He had sleep disturbance, increased appetite, some sexual dysfunction, increased depression and anxiety, and he denied hallucinations or suicidal or homicidal ideation.  He reported that he felt he was able to control his temper but it was becoming more difficult with the stressful environment in which he worked.  

On November 2007 mental status examination, the Veteran was appropriately dressed and well groomed, pleasant and cooperative with good eye contact and normal psychomotor activity.  His speech was normal and spontaneous, his mood was dysphoric with full range, his thought processes were logical and goal-directed, his memory was intact, his concentration and attention were intact, his abstract ability was intact, his insight and judgment were good, and there were no hallucinations, delusions, or suicidal or homicidal thoughts.  The diagnosis was PTSD and a GAF score of 45 was assigned.  

A January 2008 VA treatment record shows that the Veteran reported that his anger manifests in walking and talking during his sleep, that he had to leave work due to losing his temper, and that he was concerned about losing his temper and becoming violent.  He was angry about not receiving a raise at work although he felt that he had been doing a good job.  He had loss of libido, felt tired and worn out during the day, had difficulty concentrating, and had increased anxiety.  On mental status examination, he was alert, oriented, his mood was angry, his affect was tense and constricted, his speech seemed to wander off topic at times, his thoughts were goal-directed and logical, and he appeared cognitively intact.  He denied hallucinations or homicidal or suicidal thought.  There was no evidence of paranoia or delusional thinking, looseness of associations, or flight of ideas.  The diagnoses were substance dependency in recovery and rule out PTSD.  He was assigned a GAF score of 50.  

In a VA Form 21-4138 (Statement in Support of Claim), received on February 6, 2008, the Veteran raised a claim for entitlement to an increased rating for PTSD and stated that "[s]ince [his] last evaluation [his] service connected condition for PTSD has gotten worse."  

March 2008 VA treatment records show that the Veteran had poor sleep, poor appetite, weight loss, withdrawn/isolative, suicidal ideation, depressed mood, psychotic features (paranoia, delusional ideation), recurrent nightmares, hypervigilance, extreme irritability/explosiveness, and social isolation.  He reported waking up hollering at night, destroying things, having knives (with a history of attacking others during sleep), being paranoid around people, drinking alcohol, using cocaine daily, having fleeting thoughts when "coming down," and feeling that his rage could erupt at any time.  On mental status examination, he was alert, oriented, appropriately dressed and groomed, and reluctant to self-relate and fully disclose about his substance issues.  His mood was depressed; affect was anxious and guarded; speech was coherent; eye contact was fair; cognition was intact; and judgment and insight were impaired, as he was unable to correlate substance abuse, history of explosiveness, and losing jobs due to anger with his ability to get hired elsewhere.  He had paranoid and persecutory ideas.  The assessment was PTSD and cocaine dependence.  He was assigned a GAF score of 48.  

On March 2008 VA examination, the Veteran reported that he had been admitted to inpatient psychiatric care since his previous VA examination, and that he received VA treatment for PTSD.  He also reported that he was starting to be afraid of his behavior when he is unconscious, that he had had "run-ins" with 2-3 supervisors who tell him how to feel about certain things, and that he had been skipping work, staying home, and not answering the phone.  He endorsed frequent use of alcohol and cocaine, reporting that he starts drinking after he wakes up about noon and drinks up to 12 cans of beer per day and occasionally up to a fifth of liquor in two days.  He reported a history of arrest for a shoot-out, public intoxication, and traffic violations.  He had increasing nightmares, sleep impairment, social isolation, avoidance, numbing, no real friends, increasing depression, increasing difficulty dealing with people, increasing irritability, decreasing concentration and memory, feelings of guilt, and poor job performance which he stated was due to his drinking.  He had recently talked to his brother but reported that he wanted to minimize contact with other people.  He reported assaulting the man his ex-girlfriend became involved with, having a verbal altercation with a security guard at his job, and having an altercation with a guy at a nightclub which led to the other guy pulling a pistol on him.  On mental status examination, he was dressed casually and appropriately, groomed, alert, oriented, and cooperative.  His speech was generally somewhat slow, soft, and deliberate, improving in rate, tone, and volume when he became engaged in the interview; his mood was sporadic, more down than up, consistent with his affect; he had blunted affect; slightly below average intelligence; his thought process was goal-directed, logical, and coherent; recent and remote memory was intact; he had no chronic or severe ritualistic behaviors; there were no signs of psychosis, delusional systems, or ideas of reference; paranoid ideation was evident; and judgment for hypothetical situations was intact.  He endorsed brief homicidal ideation when angry but denied it without anger, and he denied suicidal ideation and hallucinations.  The examiner noted that the Veteran had little insight into the fact that his polysubstance dependence can affect his ability to get a job.  The diagnoses were polysubstance dependence (alcohol, cocaine), substance induced mood disorder, PTSD, adjustment disorder with mixed anxiety and depressed mood, and nicotine dependence.  He was assigned a GAF score of 55 based on moderate impairments from an occupational and social point of view from his polysubstance dependence.  The examiner noted that it was not possible to assess the level of impairment due to PTSD until the Veteran has had a sustained period of sobriety of at least six months.  

April 2008 VA treatment records show that the Veteran reported that in service his friend, who was also black, was attacked and repeatedly stabbed, the Veteran tried to revive him, but his friend died.  The Veteran also reported that after that event, he smoked some marijuana which was spiked with something, passed out for 3 days and woke up in a psychiatric unit.  He had feelings of guilt about not being able to do more to protect his friend from being killed.  He reported drug and alcohol use over the years and explained that his use prior to service was not as excessive as it became after.  He used alcohol to help him sleep and cocaine use was ongoing, but he had been clean for a month and routinely attended narcotics anonymous meetings.  He had frequent nightmares; flashbacks in which he briefly loses touch with reality and feels he is back in the situation; constant intrusive thoughts that are triggered by being treated disrespectfully by people, especially white men; avoidance of thoughts/feelings by using alcohol and cocaine; avoidance of crowds and most social situations; and detachment/estrangement from civilians; hypervigilance; and sleep disturbance.  On mental status examination, he was alert, oriented, and polite/cooperative.  His eye contact was good, mood was slightly anxious, affect was moderately restricted, thought process was logical and coherent with no evidence of formal thought disorder, and insight and judgment were good.  He denied current hallucinations or suicidal or homicidal ideation, but acknowledged a suicide attempt in 1989 when he attempted to overdose.  The diagnoses were PTSD, polysubstance dependence in early remission, and tobacco use disorder.  He was assigned a GAF score of 48.

A May 2008 VA treatment record shows that the Veteran reported ongoing flashbacks, nightmares, irritability, numbness of feelings, and auditory hallucinations.  He also reported that he was on the verge of losing his job due to his irritability with being switched from working in the stairwells to having to work with other people.  On mental status examination, he was alert, oriented, appropriately groomed, pleasant, cooperative, and reasonable.  His speech was normal, mood was depressed with congruent affect, insight and judgment were fair, memory was intact, and thought process was logical, linear, coherent, and goal-directed.  There were no perceptual disturbances, and he denied suicidal or homicidal ideation.  The diagnosis was PTSD and he was assigned a GAF score of 50.  

September 2008 VA treatment records show that the Veteran was admitted following a flashback episode when he had visual hallucinations of people in a stairwell that he thought were attacking him.  He immediately left work following the episode and did not leave his home for 7-8 days.  The admitting diagnosis was PTSD, acute exacerbation.  He had increased depression and irritability, poor concentration, anhedonia, nightmares, paranoid behavior, and that he denied hallucinations and thoughts of harming himself or others.  He was able to perform activities of daily living (ADLs).  Mental status examinations generally showed he was alert, oriented, calm, and cooperative; speech was normal; insight and judgment were fair/moderate; thought process was logical, linear, and goal-oriented; concentration was moderate; mood was anxious; affect was depressed and congruent with mood; and he denied hallucinations or suicidal or homicidal ideation.  He was assigned GAF scores of 25-40.  

A September 2008 VA hospitalization admission and discharge summary shows that the Veteran was admitted from September 11, 2008, to September 24, 2008, following a flashback episode when he experienced auditory and visual hallucinations.  He reported that after being transferred to work as a housekeeper in the emergency department of the private medical center, he had increased anxiety and reported hearing voices.  He subsequently secluded himself in his apartment for 6 or 7 days secondary to a flashback he experienced at work.  He also reported feelings of being under attack at night, having nightmares, having difficulty telling reality from nightmares for the previous few weeks, being very defensive most of the time, and sometimes waking up at night with knives in his hands when he did not go to sleep with them in his hands.  He described the stressor event in service of seeing some white soldiers attacking an African-American soldier, and when he jumped in to help the victim, he was injured and the victim was killed.  He denied suicidal or homicidal ideation, previous suicide attempts, history of violence or assault, paranoia, or auditory or visual hallucinations, except for the hallucinations he experienced as part of his recent flashback.  Neuropsychological testing revealed that the Veteran had paranoid personality disorder with schizoid and dependent traits.  Toward the end of his hospitalization, the Veteran's mood stabilized and his flashbacks and nightmares remitted.  On mental status examination for discharge, he was alert, oriented, well-groomed, calm, and cooperative.  His mood was good; affect full and congruent with mood; thought process was logical, linear, and goal-directed; concentration and judgment were good; insight was present; and he denied suicidal or homicidal ideation or hallucinations.  The diagnoses were PTSD, history of cocaine/alcohol dependence, history of polysubstance dependence, and paranoid personality disorder with schizoid and dependent traits.  He was assigned a GAF score of 25 on admission and a GAF score of 55 on discharge.  

September 2008 VA treatment records show that the Veteran was hospitalized for medical reasons due to syncopal episodes with a concern that his PTSD medication may have been contributing to symptoms.  He was depressed and worried about his financial situation.  He denied any feelings of hopelessness, helplessness, or anhedonia; he denied any PTSD related symptoms such as nightmares, flashbacks, hyperstartle response; and he denied hallucinations or suicidal or homicidal ideation.  He also reported that his sleep and appetite were fair.  On mental status examination, he was alert and oriented; adequately groomed; calm and cooperative with normal psychomotor function and good spontaneous eye contact; speech was terse, laconic, and hypophonic; mood was depressed; affect was mildly blunted and congruent with mood; thought process was logical, linear, and goal-directed; thought content was free of paranoia and delusions/ruminations; he denied hallucinations and suicidal or homicidal thoughts, intent, or plan; there was no evidence of psychosis; memory, concentration, and abstract ability were intact; and insight and judgment were fair.  The diagnoses were PTSD, polysubstance dependence, nicotine dependency, and paranoid personality disorder with schizoid and dependent traits.  He was assigned GAF scores of 50-55.  

October 2008 VA treatment records show that the Veteran reported being fired from his job, being 2 months behind on his rent, and having increased anxiety, panic attacks, and sleepwalking.  On mental status examination, he was alert, oriented, and appropriately attired with good grooming and hygiene.  He was communicative but very anxious and worried about being homeless; his speech was clear and productive; mood was anxious and worried; affect was anxious; thought process was goal-directed with no evidence of looseness of association, psychosis, or delusions; memory was grossly intact; insight was fair; judgment was intact; and hallucinations and suicidal or homicidal ideation was denied.  The assessment was PTSD and polysubstance dependency.  He was assigned a GAF score of 50, and it was noted that his last GAF score of 55 (from September 2008) may have been overestimated, as his current symptoms were significant enough to interfere with ability to work.  

In his October 2008 NOD, the Veteran asserts that his PTSD rating is too low and should be higher based on his PTSD and substance abuse being indistinguishable.  

November and December 2008 VA treatment records show that the Veteran reported sleepwalking and waking up not in his bed, feeling down but without suicidal or homicidal ideation, difficulty at work due to low frustration tolerance and quick temper, and feeling lonely and regretful for not marrying or having current contact with his family.  On mental status examination, he was oriented, casually dressed, well-groomed, and had clear productive speech, frustrated mood, appropriate affect, grossly intact memory, fair insight, intact judgment, and goal-directed thought process with no evidence of looseness of association, overt psychosis, or delusions.  He denied hallucinations and suicidal or homicidal ideation.  The diagnoses were PTSD, polysubstance dependency, and nicotine dependency.  He was assigned a GAF score of 50.  

An April 2009 VA treatment record shows that the Veteran reported that he went to narcotics anonymous regularly, went to church, had a sponsor, and that his mood/anger were stable now that he was back on medications.  He also reported that he continued to struggle setting limits with his girlfriend who had multiple family issues and was also in recovery with 2 years sobriety.  On mental status examination, he was oriented with good eye contact; appropriately dressed and well-groomed; speech was clear and productive; mood was ok; affect was appropriate; thought process was linear, logical, and goal-directed with no evidence of looseness of association, psychosis, or delusions; memory was grossly intact; insight was fair; judgment appeared intact; and he denied hallucinations and suicidal or homicidal ideation.  The diagnosis was PTSD, polysubstance dependency in early remission, and nicotine dependency.  He was assigned a GAF score of 55.  

April 2009 VA treatment records show that the Veteran was admitted for treatment for PTSD from April 7, 2009, to April 13, 2009.  On admission, he reported that he had been having racing thoughts, felt he was going to lose his temper, thought something bad would happen, and he verbalized vague homicidal ideation (no specific target) and suicidal ideation.  He also reported that at times he thought that he heard something or saw someone in his periphery, which had surfaced over the prior week from lack of sleep and PTSD symptoms flaring.  The treatment provider noted that the Veteran's stressors were primarily related to his frustration with applying for housekeeping jobs at VA and dealing with the murder of his nephew, whom he raised himself.  He felt increasingly angry and down with little interest in doing anything, had little sleep over the previous week, had low energy, memory/concentration problems, and decreased appetite.  On mental status examination during admission, he was alert and oriented; mood was angry; affect was appropriate; thought process was clear and coherent; thought content, abstraction, speech, and reality testing were within normal limits; and memory was grossly intact.  The diagnosis was PTSD and polysubstance dependence in remission for 9 months.  He was assigned a GAF score of 30.  

On April 2009 mental status examination for discharge, the Veteran was alert, oriented, appropriately groomed, calm, and cooperative.  His speech was normal; mood was "good"; affect was full but congruent with mood; thought process was logical, linear, and goal-directed; thought content was without ruminations, delusions, flight of ideas, paranoia, or ideas of reference; he had average intellect on his language and level of education as well as his ability to process new information; insight was good; judgment was without gross impairment; and there were no symptoms of psychosis.  He denied hallucinations, delusions, and suicidal or homicidal thoughts, intent, or plans.  The diagnoses were PTSD and polysubstance dependence in early remission.  He was assigned a GAF score of 55.  

An April 2009 VA treatment record shows that the Veteran endorsed poor sleep, reported that his anger was bad because he had stopped taking his medications before admission, and that he slept about 2 hours the previous night.  He indicated that he felt paranoid, like there was a conspiracy against him, and isolates when he did not take his medications, and that he sleepwalked sometimes.  He reported that he had been playing golf lately, trying to get in better shape, and that he found his peace and serenity on the golf course.  On mental status examination, he was dressed appropriately and adequately groomed; his mood was "low-key"; affect was pleasant and friendly with appropriate eye contact; thoughts were logical and goal-oriented; insight and judgment were without gross impairment; he denied suicidal and homicidal ideation; and he reported that when he worked in stairwells, he heard voices of people he thinks are in the stairwell but there is no one there.  The diagnoses were PTSD and polysubstance dependence in early remission.  He was assigned a GAF score of 30 on admission and 55 on discharge.

May 2009 VA treatment records show that the Veteran reported that he had given up his apartment in December and moved in with his girlfriend, and that the relationship was not working out due to his anger issues related to PTSD.  He also reported that he received a denial for service connection increase, was trying to develop a strategy to maximize the possibility of a positive decision on appeal, and was considering returning to the domiciliary in order to demonstrate dysfunction in community living.  The Veteran reported that he was aware that he was denied because he was working and supporting himself, but stated that he had to work to live.  The psychologist noted that the Veteran appeared to be in generally good remission and that he had financial concerns and domestic difficulties which caused him some anxiety.  No thoughts of self-harm were evident.  

A September 2009 VA treatment record shows that the Veteran reported that he was still going to church and narcotics anonymous, had a sponsor, was still seeing his girlfriend but was more detached, and was still working at the private medical center but was still looking for another job.  He complained of feeling emotionally detached at times but still with occasional increased irritability.  He denied any violence and suicidal or homicidal ideation.  On mental status examination, he was oriented, polite, and cooperative with very limited eye contact; appropriately dressed and well-groomed; speech was clear and productive; mood was worried about job; affect was restricted but appropriate; thought process was linear, logical, and goal-directed with no evidence of looseness of association, overt psychosis, or overt delusion except for some social paranoia; memory was grossly intact; insight was fair; judgment appeared intact; and he denied hallucinations and suicidal or homicidal ideation.  The diagnoses were PTSD with history of significant depression and complaints of restless sleep with sleepwalking, better with medication compliance and sobriety; polysubstance dependency in early remission; and nicotine dependency.  He was assigned a GAF score of 55.  

An October 2009 VA treatment record shows that the Veteran reported that he had been accepted for employment in housekeeping at the VA medical center and that his domestic situation was essentially stable and he was contemplating marriage.  The treating psychologist noted that the Veteran had been working in a similar capacity at a private medical center for several years and that he had made significant strides both socially and vocationally since leaving the domiciliary.  

An October 2009 VA pre-employment physical examination report shows that the Veteran denied a history of recreational drug use on his pre-employment questionnaire, had a history of right ankle surgery with pinning or joint deformity, and denied suicidal ideation, sleepwalking, frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  On mental status examination, he was alert and oriented; mood was good and affect appropriate; thought content was free of delusions, hallucinations, and obsessions; thought pattern was cogent without derailment; intelligence appeared average; and there were no overt homicidal or suicidal ideations.  

An October 2009 memorandum from the VA Medical Director of Occupational Health Services determined that given the Veteran's "ongoing foot pain stemming from degenerative joint disease, failure to disclose use of medications know[n] to have sedating side effects and the uncertainty of other potential medical conditions that could interfere with successful and safe completion of assigned duties," the Veteran was not to be hired as a housekeeping staff member for VA, which required walking and standing for up to eight hours in an eight-hour day, working on ladders and scaffolds, and operation of power machinery such as floor waxers for long periods of time.  An October 2009 letter to the Veteran advised him that he was medically disqualified for the position of housekeeping aid.

November 2009 VA treatment records show that the Veteran reported that he had been clean and sober for more than a year.  He also reported that he felt discriminated against by VA, because he was gainfully employed elsewhere, VA allegedly offered him a job, he resigned his position, and then VA allegedly withdrew its offer.  He had difficulty sleeping because of being in the VA domiciliary and mild paranoia, and he denied suicidal or homicidal ideation.  On mental status examination, he was alert and oriented; neatly dressed and well-groomed; attentive and cooperative; speech was clear and normal; mood was mildly anxious and mildly dysphoric; affect was animated at times, polite and friendly; thought process was productive, coherent, logical, and goal-directed; thought content was consistent with process; he denied suicidal or homicidal ideation; he was reality based and there was no evidence or complaint of psychosis with the exception of mild paranoia; insight was intact; and judgment was fair.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified.  He was assigned a GAF score of 50.  

A January 2010 VA domiciliary psychiatry follow-up record shows that the Veteran had increased stress due to having to be around other people, having unlocked doors and a shared room, and hearing noises.  On mental status examination, he was alert, oriented, neatly dressed and well-groomed, attentive, and cooperative.  His speech was normal and clear; his mood was mildly anxious and mildly dysphoric; his affect was animated at times, polite, and friendly; his thought process and content were logical, goal directed, productive, and coherent; his perceptions were reality-based with no evidence of psychosis except for mild paranoia; insight was intact; and judgment was without gross impairment.  He denied suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and paranoid traits.  He was assigned a GAF score of 50.  

A February 2010 VA treatment record shows that the Veteran reported nightmares (increased in frequency to 3-4 nights a week), flashbacks (one flashback the previous week), intrusive thoughts (4 days of intense intrusion of memories the previous week), avoidance of trauma reminders (does not like to be around people or talk about trauma), foreshortened future, emotional detachment, irritability (increased from lack of sleep), insomnia (increased from roommate snoring), feeling on guard (sleeps lightly, feels on guard at night), and being easily startled.  On mental status observation, he was neatly dressed and groomed, pleasant and cooperative with good eye contact, his speech was normal, mood was "pretty good," affect was reactive, insight and judgment were fair, and his thought process was goal-directed.  He denied suicidal or homicidal ideation and hallucinations.  The treating provider noted that the Veteran was doing well overall, but did notice intermittent increase in symptoms when he is undergoing stressors.  The diagnosis was PTSD and polysubstance dependence.  He was assigned a GAF score of 50.  

March and April 2010 VA treatment records show that on mental status examination, the Veteran was alert and oriented; neatly dressed and well-groomed; attentive and cooperative; there was mild psychomotor retardation; speech was clear, coherent, and normal, and he was capable of relevant and logical conversation; mood was mildly anxious and moderately dysphoric; affect was subdued; thought process was productive, coherent, logical, and goal-directed; thought content was consistent with process; he denied suicidal or homicidal ideation; his perceptions were reality-based with no evidence of psychosis with the exception of mild paranoia; insight was intact; and judgment was without gross impairment.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified.  He was assigned a GAF score of 50.  

An April 2010 mental health medication note shows that the Veteran reported that he had been depressed for the previous 2 months, had been feeling helpless and hopeless, and had trouble concentrating, feelings of guilt, trouble sleeping from frequent awakening, increased nightmares.  He also reported that he met his family who live in Memphis only once or twice a year because he could not afford to travel frequently.  He denied using alcohol or drugs, problems with appetite, feelings of worthlessness, hallucinations, or suicidal or homicidal ideation.  On mental status examination, he was alert, oriented, and cooperative with good eye contact; appropriately dressed with adequate grooming and hygiene; no psychomotor slowing or agitation or unusual mannerisms were noted; speech was normal; mood was down; affect was dysthymic and congruent with mood; thought process was linear, logical, and goal-directed without flight of ideas or looseness of associations; thought content was free from paranoia, delusions, obsessions/compulsions, and ideas of reference; he was not responding to internal stimuli; memory and concentration were grossly intact, intelligence was average, fund of knowledge was adequate, abstract reasoning was intact; insight and judgment were adequate; he denied hallucinations and suicidal or homicidal ideation.  The diagnoses were PTSD, major depression (moderate without any psychotic features), alcohol dependence in early full remission, history of cocaine abuse, and nicotine dependence.  He was assigned a GAF score of 50.  

An April 2010 SSA mental residual functional capacity assessment shows diagnoses of anxiety-related disorders and substance addiction disorders.  The consulting physician found that the Veteran's understanding and memory were "not significantly limited" to "moderately limited"; sustained concentration and persistence was "not significantly limited" to "moderately limited"; social interaction was "not significantly limited"; and adaptation was "not significantly limited."  The consulting physician stated that the Veteran was capable of understanding and remembering at least simple directions; could carry out simple tasks; pace and concentration were limited but claimant could maintain attention and concentration for at least a two hour period during an 8-hour day and complete a normal work week; he may have restrictions dealing with others associated with polysubstance abuse, however, he could adequately relate to the public, accept supervision, and deal appropriately with criticism; he could manage stress, adjust to task setting, and deal with normal changes; and he could not manage funds.  The Veteran had recurrent and intrusive recollections of a traumatic experience, which were a source of marked distress, and had behavioral changes or physical changes associated with the regular use of substances that affect the central nervous system.  His functional limitations from mental disorders included mild restriction of activities of daily living; mild difficulties maintaining social functioning; moderate difficulties in maintaining concentration, persistence, or pace; and one or two episodes of decompensation, each of extended duration.  The consulting physician noted that, in March 2010, the Veteran's report of symptoms and limitations showed that he was actively involved in activities with others and performing work-like activities.  The March 2010 report of contact also shows that the Veteran reported that he had erratic sleep and sleepwalked, and that he enjoyed attending craft activities and social outings for bingo, bowling, and trips to Wal-Mart with his domiciliary group.  On mental status examination, the Veteran was appropriately groomed, cognitively intact, had average intellect, good insight, and judgment with gross impairment.  Regarding his physical and psychiatric disabilities, the examiner found that the Veteran's understanding and memory were "not significantly limited" to "moderately limited."  An April 2010 SSA disability determination shows that the Veteran was found to be not disabled for SSA purposes.  

February and April 2010 SSA physical residual functional capacity assessments show that the Veteran also had posttraumatic arthritis of the right ankle, related to a gunshot wound he sustained in 1997, which was treated surgically, and was painful after 3 hours of standing due to development of arthritis.  He also reported that the side effects of his PTSD and depression medication are drowsiness/lethargy and sedation.  

May 2010 SSA records show that the Veteran reported that he last worked on October 7, 2009, and stopped working because of his disabilities.  He reported that 12th grade was his highest grade completed and that he did not attend special education classes or any type of specialized job training or vocational school.  His work history includes working for about 2 years as a housekeeper in a hospital and working 15 years as a warehouse worker/forklift operator in a warehouse.

May 2010 VA treatment records show that the Veteran had a verbal disagreement with his supervisor of his domiciliary work assignment and was able to resolve it in a calm and appropriately assertive manner, which the Veteran attributed to recent learning experiences.  On mental status examination, he was alert, oriented, attentive, and cooperative; neatly dressed and well-groomed; no psychomotor agitation or retardation was noted; speech was relevant, logical, clear, and coherent; mood was "aggravated but ok"; affect was full; thought process was productive, coherent, logical, and goal-directed; he reported that concentration and memory had improved; thought content was consistent with process; perceptions were reality-based with no evidence of psychosis with the exception of mild paranoia; insight was intact in terms of current treatment needs; judgment was without gross impairment; and he denied suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, and polysubstance dependency in remission.  He was assigned a GAF score of 50.  

A June 2010 SSA report of contact shows that the Veteran reported that his PTSD increased in severity and depression increased.  A July 2010 report of contact noted that in May 2010 the Veteran presented in stable condition, but his mood was more anxious than usual, and that dysfunctional patterns with anger were noted.

A July 2010 SSA disability determination shows that the Veteran became disabled for SSA purposes as of October 2009 based on a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of anxiety related disorders.  

July 2010 VA treatment records show that the Veteran reported his sleep was adequate but not optimal, his appetite was fair to good, and he was adjusting to having a roommate and suitemates.  He was alert, oriented, attentive, and cooperative; neatly dressed and well-groomed; mild psychomotor retardation was noted; speech was relevant, logical, clear, and coherent; mood was mildly anxious and moderately dysphoric; affect was subdued; thought process was productive, coherent, logical, and goal-directed; he reported that concentration and memory had improved; thought content was consistent with process; perceptions were reality-based with no evidence of psychosis with the exception of mild paranoia; insight was intact in terms of current treatment needs; judgment was without gross impairment; and he denied suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, and polysubstance dependency in remission.  He was assigned a GAF score of 50.  

A subsequent July 2010 VA treatment record shows that he reported concern over his anger and anxiety about a recent legal issue, an upcoming VA hearing, racism he experienced in the domiciliary and VA, and all of his recovery obligations.  On mental status examination, he was alert, oriented, and cooperative; grooming and attire were appropriate; eye contact was poor; mood was angry/anxious; affect was dysphoric; speech was normal; thought processes were logical with no indication of a thought disorder; insight into the need for continued treatment was poor to fair; judgment was fair; there was no evidence of hallucinations or delusions; and he denied suicidal or homicidal ideation.  The diagnoses were PTSD and polysubstance dependence, sustained full remission.  He was assigned GAF scores of 57.  

At the August 2010 hearing, the Veteran's representative asserted that the Veteran's PTSD symptoms result in total occupational impairment.  The representative indicated that the Veteran has not worked since October 2009, and he alleged that the VA medical center did not hire the Veteran because of the medications he took and because he had been hospitalized for psychiatric treatment.  He also asserted that the Veteran's symptoms simply appeared as though they had improved because he was now in a structured environment, but without that controlled environment the Veteran's symptoms would be more severe.  The Veteran's representative also asserted that the Veteran's social impairment was almost complete.  The representative stated that the Veteran had virtually no contact with his family and that there was no indication that the Veteran maintained any friendships or participates in any social activities outside of the structured one at the domiciliary program.  He cited to a written lay statement by S.P. (a foster parent with 13 years of experience who had known the Veteran for 3 years and had dated him for 2 years) in which she stated that the Veteran was unable to maintain personal relationships or control his impulses, and he had exhibited paranoia, screamed and fought in his sleep, had extreme mood swings, and a heightened startle response.  The Veteran's representative also cited to a lay statement from C.R. (the Veteran's roommate) in which C.R. stated that he had observed the Veteran having nightmares, heightened startle response, sleepwalking, and blacking out and then having no memories of those incidents.  [The Board notes that S.P.'s and C.R.'s lay statements are not associated with the record.]  The Veteran testified that his PTSD symptoms increased when he was out on his own.  He also testified that his anxiety level had gone up when he was around traffic, people, and construction in the small town on the way to the hearing.  The Veteran's representative stated that some of the Veteran's treatment records indicate that he had little insight on certain parts of his condition but it appeared that the Veteran had been gaining some insight as he has been sober for longer and getting treatment; the Veteran affirmed that the treatment had made him aware of things that he did in the past that he did not think was mental illness.  The Veteran also testified that he was unable to go to a Wal-Mart on his own and that he did not participate in any social activities, such as church groups or bowling league, on a regular basis, aside from meetings at the domiciliary.  

December 2010 VA treatment records show that the Veteran had a positive urine drug screening and reported that he had relapsed to cocaine.  On mental status examination, he was alert, oriented, attentive, and cooperative; neatly dressed and well-groomed; no psychomotor agitation or retardation was noted; speech was relevant, logical, clear, and coherent; mood was euthymic; affect was full; thought process was productive, coherent, logical, and goal-directed; thought content was consistent with process; he reported improved concentration and memory; perceptions were reality-based with no evidence of psychosis; insight was intact in terms of current treatment needs; judgment was without gross impairment; and he denied suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, and polysubstance dependency in remission.  He was assigned a GAF score of 55.  

On January 2011 VA general medical examination (which included review of the Veteran's claims file and medical records), neurological evaluation found normal orientation, memory, and speech.  Psychiatric examination revealed depressed mood, flat affect, normal judgment, appropriate behavior, normal comprehension of commands, average intelligence, and no evidence of obsessive behavior, hallucinations, or delusions.  
 
On February 2011 VA examination (which included review of the Veteran's claims file and electronic clinical record), the Veteran report depression, periods of sadness and tearfulness, decreased appetite, increased isolation, and feelings of hopelessness, helplessness, worthlessness, and guilt.  He also reported never being married, having no close friends, talking with someone from his family at least once a week, having an adult son that he gets along "ok" with and two grandchildren that he last visited in December 2009.  He also reported attempting suicide in 1989 by overdosing because his drug addiction was out of control and that he was arrested in 1997 for assault, but the charges were dropped as he acted in self-defense.  He had panic attacks, lasting up to an hour, especially when he traveled in the mountains or got angry; poor impulse control; no episodes of violence; mildly impaired remote and recent memory; normal immediate memory; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; and social isolation.  On mental status examination, the Veteran was clean, neatly groomed, casually dressed, oriented, cooperative, and guarded.  His psychomotor activity included hand-wringing and he was lethargic and tense; speech was impoverished; affect was constricted and blunted; mood was anxious and depressed; thought process was unremarkable; thought content included suicidal and paranoid ideation; he was easily distracted and had a short attention span; he had paranoid delusions; he understood the outcome of his behavior; insight demonstrated a partial understanding that he had a problem; intelligence was average; persistent auditory and visual hallucinations were noted; and there was no inappropriate behavior or obsessive/ritualistic behavior noted.  He denied homicidal thoughts.  Regarding activities of daily living, he had slight impairment with self-feeding and household chores; moderate impairment with traveling, driving, and other recreational activities; and severe impairment with shopping and engaging in sports/exercise.  The Veteran reported that he had been unemployed for the past 1-2 years.  The examiner noted that the Veteran lost his last job when he had a psychotic break in response to PTSD triggers and that, during his treatment in the domiciliary, he was placed in three work positions in which he did not perform well, largely because of not doing the work that was assigned to him rather than reported interpersonal issues (anger, irritability, impulse control, anxiety).  The examiner also noted that based upon the Veteran's service record, he displayed some interpersonal difficulties that predated his trauma (being demoted because of a disagreement with a superior) that would be consistent with a diagnosis of paranoid personality disorder.  The examiner further noted that the Veteran reported a history of polysubstance abuse that likely predates his military service, which is partly in remission in a controlled environment.  The diagnoses were PTSD, dysthymia, polysubstance abuse in partial remission in a controlled environment, and paranoid personality disorder, passive aggressive tendencies.  He was assigned a GAF score of 45; the examiner noted that the Veteran had been functioning at that level since approximately September 2009.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, including thinking, family relations, work, and mood.  The examiner further opined that the Veteran had symptoms that are at least likely as not related to his PTSD that impact his psychosocial functioning; he also has a history of polysubstance dependence that is not at least as likely as not related to his PTSD; and that it is impossible to tease apart the independent contribution of depression and his substance abuse history from PTSD on his psychosocial functioning.  

February 2011 VA treatment records show that the Veteran's clothing was inappropriate or in poor condition; he was capable of independently managing the ADLs of dressing, eating, bathing, toilet use, and personal hygiene; anxiety and hopelessness in the past month were denied; PTSD issues in the past month, a history of violent or aggressive behavior, and occasional bad dreams related to PTSD were reported.  On mental status examination, the Veteran was alert, oriented, attentive, and cooperative; neatly dressed and well-groomed; no psychomotor agitation or retardation was noted; speech was relevant, logical, clear, and coherent; mood was euthymic; affect was full; thought process was productive, coherent, logical, and goal-directed; thought content was consistent with process; improved concentration and memory were reported; perceptions were reality-based with no evidence of psychosis; insight was intact in terms of current treatment needs; judgment was without gross impairment; and suicidal and homicidal ideation was denied.  The diagnoses were PTSD, mixed depression and anxiety, and polysubstance dependency in remission.  He was assigned a GAF score of 55.  

A May 2011 VA domiciliary discharge summary shows that the Veteran was admitted to the domiciliary in November 2009 for psychosocial recovery and reintegration into the community, his participation in assigned groups was marginal, and he had a positive urine drug screening two times.  His condition upon discharge was noted as "unchanged."  The diagnoses were chronic PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and paranoid traits.  He was assigned a GAF score of 55.  

A May 2011 VA psychiatry note addendum states that the Veteran reached therapeutic efficacy long ago and the treatment team had delayed his discharge to assist with housing, he appeared to be disingenuous regarding his use of cocaine (going on unauthorized absence overnight and reporting his car had broken down), and he appeared at ease as he talked about waiting to get his apartment next to a golf course so he could play golf and relax.  The psychologist reported that the Veteran appeared to be in no distress lately, his demeanor was calm and confident evidencing maximum therapeutic efficacy, there seemed to be no indication of depression, anxiety, and/or mania, and he had reported no symptoms associated with PTSD.  The psychologist opined that the Veteran's choice to use cocaine had less to do with an Axis I disorder, and was more associated with Axis II pathology that supports characterological lifestyle choices that include or lead to alcohol and cocaine use.

A May 2011 VA treatment record of domiciliary psychiatry aftercare shows that the Veteran was discharged for repeated relapses on cocaine.  The Veteran reported that he was staying with his girlfriend until his apartment was ready, he slept well, his appetite was good, and he denied thoughts of self-harm, harming others, or psychosis.  On mental status examination, he was alert, oriented, attentive, and cooperative; neatly dressed and well-groomed; no psychomotor agitation or retardation were noted; speech was relevant, logical, clear, and coherent; mood was euthymic; affect was full; thought process was productive, coherent, logical, and goal-directed; thought content was consistent with process; improved memory and concentration were reported; perceptions were reality-based with no evidence of psychosis; insight was intact; judgment was without gross impairment; and he denied suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and paranoid traits.  He was assigned a GAF score of 58.  

July and August 2011 VA social work outpatient notes show that the Veteran reported that his stress level had gone down since moving into his new housing unit.  His mental status was stable, alert, oriented, focused, and engageable; he was appropriately dressed with good grooming and hygiene; his mood was calm, euphoric; insight and judgment were good; and he denied hallucinations and suicidal or homicidal ideation.  He reported active engagement in a recovery program, and his normal activity included walking, other exercise, reading, golf, watching movies, regular contact with his mother, and positive social relationships.  The diagnoses were chronic PTSD, mixed depression and anxiety, and polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and paranoid traits.  In July 2011, he was assigned a GAF score of 55.  

A November 2011 VA treatment record shows that on mental status examination, the Veteran was he was alert, coherent, and communicative; appropriately dressed with good grooming and hygiene; insight and judgment were good; he denied hallucinations, suicidal or homicidal ideation; and had prominent, residual PTSD symptoms.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and personality traits.  He was assigned a GAF score of 50.  

September 2011 through January 2012 VA social work outpatient notes show that the Veteran reported being homesick, having regular contact with his mother, and being engaged in a recovery program.  His mental status was stable, alert, oriented, focused, and engageable; his mood was euthymic/depressed; and he denied suicidal or homicidal ideation.  His normal activities included walking, reading, golf, spending time with friends, and watching movies.  He reported increased long-distance contact with his mother/family over the holidays but was depressed about not being able to visit his family for the holidays.  The January 2012 note shows that session was limited because the Veteran forgot the appointment and had a friend present during the visit and was expecting another.  

A March 2012 VA treatment record shows that the Veteran reported that he had depression from not being able to see his family, residual depression and anxiety about his social situation, nightmares, and that he attended church.  On mental status examination, he was alert, coherent, and communicative; appropriately dressed with good grooming and hygiene; insight and judgment were good; he denied hallucinations, suicidal or homicidal ideation; and had prominent, residual PTSD symptoms.  The diagnoses were PTSD, mixed depression and anxiety, polysubstance dependency in remission, and personality disorder not otherwise specified, strong borderline and personality traits.  He was assigned a GAF score of 45.  

February, March, and April 2012 VA social work outpatient notes show that the Veteran reported that he continued to feel "lonely and in limbo," and his activities included phone contact with his family, walking, reading, spending time with friends, and golf/watching movies that is limited secondary to seasonal increase in price/mobility affected by finances and condition of his vehicle.  His mental status was stable, alert, oriented, focused, and engageable, and his mood was depressed and congruent with affect.  He denied suicidal or homicidal ideation.  

A June 2012 SSA disability determination shows a primary diagnosis of arthritis, a secondary diagnosis of anxiety related disorders, and found the Veteran to be not disabled.  The Veteran reported that he had stopped working in October 2009 because of his conditions, reported as PTSD, depression, and degenerative arthritis.  

May and July 2012 mental health medication management notes show that the Veteran reported that his medications were helping him and his PTSD was under control with his medications.  He also reported an increase in social contacts with neighbors with the opening of the pool which made him feel "less lonely."  He had bouts of depression over the month preceding his May visit.  He indicated that his anxiety was fairly controlled, his sleep and appetite were fine, he sometimes felt helpless and hopeless but not worthless, and he had 1-2 nightmares every 2 weeks and more often when he was stressed.  He denied hallucinations and suicidal or homicidal ideation.  On mental status examination, he was alert, oriented, and cooperative with good eye contact; appropriately dressed with adequate grooming and hygiene; no psychomotor slowing or agitation or unusual mannerisms were noted; speech was normal; mood was fine; affect was full and congruent with mood; thought process was linear, logical, and goal-directed with flight of ideas or looseness of associations; thought content was free from paranoia, delusions, obsessions/compulsions, and ideas of reference; he did not appear to be responding to internal stimuli; memory and concentration were grossly intact; intelligence was average; fund of knowledge was adequate; abstract thinking was intact; insight and judgment were adequate; and he denied hallucinations and suicidal or homicidal ideation.  The diagnoses were PTSD, mixed depression and anxiety, and polysubstance dependency in remission.  He was assigned a GAF score of 45.  

A July 2012 social work outpatient note shows that the Veteran was cooking more and watching cooking shows, watching movies, walking, reading, golfing, spending time with friends, had phone contact with family, and had access of the housing gym.  

On August 2012 VA examination, the Veteran reported talking to his son about once a month, talking to his mother about every other month, sporadically attending church with last attendance about 4 months prior, attending narcotics anonymous meetings twice a week, going out to dinner with his veteran friends about 4 times a year, having no girlfriend, and that he found it hard to deal with relationships, so he did not really try.  He indicated that he watched television, went golfing on occasion, had some social interaction at the golf course with other veterans or members of his narcotics anonymous group, working out on a workout machine in his apartment complex, going to the pool in the morning, and reading books.  The Veteran indicated that he believed the high dosage of medication required to help him sleep, which is otherwise prevented secondary to nightmares, would interfere with his work.  He reported extended periods without sleep, during which he would engage in dangerous high risk things and such periods would result in increased anger issues and irrational thinking if he did not use his medication.  He had depressed mood; hypervigilance; difficulty concentrating; anxiety; irritability and outbursts of anger; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; grossly inappropriate behavior; and neglect of personal appearance and hygiene.  The examiner noted that the Veteran endorsed symptoms that were correlated to bipolar disorder spectrum disorder based on the "mood disorder questionnaire."  The diagnoses were PTSD and polysubstance dependence.  He was assigned a GAF score of 50.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the crossover of the Veteran's symptoms, which were suggestive of either substance abuse or PTSD, make dissection of symptoms and assignment of their role in his overall impairment impossible.  The examiner further opined that he found that the Veteran's presented history had quite dubious features as to the validity of the claims that were made, and although he had attempted to consider the issue absent of consideration of the validity of the Veteran's claims, he could not say that the Veteran was unable to sustain gainful employment from the service-connected issue (PTSD) alone.  

A September 2012 VA social work outpatient note shows that the Veteran reported that he had contact with his son who had turned 30 years old that week.  

December 2012 VA treatment records show that the Veteran presented to the emergency department on December 3 with worsening depression, suicidal plan to overdose, and alcohol and cocaine relapse following 2 years of sobriety.  A domiciliary screening note shows that the Veteran reported that living by himself was difficult, he still had his apartment but was trying to move back home, his closest friend who he golfed with had recently moved back to North Carolina, he had been isolating and not involving his support system, he had had some conflict with others in his alcoholic anonymous group which had interfered with his sobriety, his family was still supportive from long distance, and he talked to his sister from time to time.  He was admitted, stabilized, and discharged on December 10, reporting that he was feeling "a lot better," and he was able to perform his own ADLs.  He reported that he lived alone and felt lonely as his closest relatives reside in Memphis, and he relocated near the VA medical center for availability of mental health services.  Following discharge, he reported that he was sleeping "pretty good" as long as he took his medication and his appetite was good.  He denied overt symptoms of depression, mania, or anxiety.  On mental status examination, he was alert, oriented, and cooperative; dressed appropriately and adequately groomed; no psychomotor retardation or agitation was noted; eye contact was appropriate; mood was "better"; affect was broad and congruent to mood; speech was spontaneous and normal; thought processes logical and goal-directed; no delusional beliefs were elicited; remote, recent, and immediate recall were intact; no change in cognitive function was noted; insight and judgment was intact with the Veteran being aware of the consequences of one's actions; and he denied hallucinations and suicidal or homicidal ideation, plan, or intent.  The diagnoses were alcohol dependence, cocaine abuse, PTSD, and nicotine dependence.  He was assigned a GAF score of 50.  

A January 2013 VA treatment record shows that the Veteran denied depression, active anxiety, increased irritability, long periods without sleep, flashbacks, hypervigilance, startle phenomena, avoidance, numbing, racing thoughts, severe mood swings, or excessive energy or self-confidence, and he described his mood as stable/good.  He reported nightmares related to discrimination in the military about once or twice a month with an increase to about 3 per week due to his skin abscess.  On mental status examinations, he was alert, oriented, cooperative, and calm; appropriately dressed with adequate grooming and hygiene; no psychomotor retardation or agitation was noted; speech was normal; mood was stable/good; affect was happy/smiling, non-labile, and congruent with mood; thought process was logical, linear, and goal-oriented; there was no evidence of paranoia, delusions, rumination, or flight of ideas; memory and concentration were intact; intelligence was average, fund of knowledge was adequate; abstract reasoning was grossly intact; insight was good/adequate; judgment was well/adequate; and he denied hallucinations, suicidal or homicidal ideation, delusional thoughts, and paranoia.  The diagnoses were PTSD, alcohol dependence in early remission, history of cocaine abuse, and substance induced mood disorder.  He was assigned GAF scores of 45, 48, and 50.  

An April 2013 VA social work outpatient note shows that the Veteran's mental status was stable, alert, oriented, focused, and engageable, and his mood was depressed, congruent with affect.  He denied suicidal or homicidal ideation.  He reported evidence of sleepwalking, an increase in isolation and irritability, decrease in appetite and normal activities of cooking, watching television, walking, reading, golf, spending time with friends, and access of his housing gym.  He also reported his family/social contact was primarily limited to phone contact and playing golf with a friend, and that a source of primary frustration was being unable to have finances to transition to housing near his family.  

An April 2014 VA treatment record shows that on mental status examination, the Veteran's speech was appropriate, mood was angry, affect was consistent with mood, insight was fair, and judgment was good.  There was no flight of ideas, loose associations, hallucinations, or homicidal or suicidal thoughts.  His anger made it appear as though he was paranoid.  The assessment was PTSD.  The treating physician opined that the Veteran "is at least disabled for his service connected PTSD than the current award for that, 50%."
  
Analysis

Regarding the claims of an increased rating for PTSD and for a TDIU rating, a threshold matter that must be addressed is the credibility of the Veteran's reports of the severity of his PTSD symptoms.  Although the Veteran is competent to report symptoms he observes (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), if such reports are found not credible, the Veteran's subjective reports of his PTSD symptoms will be accorded less probative weight than objectively verified symptoms (e.g., symptoms observed and reported by treatment providers, examiners, and laypersons).  On close review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's subjective reports of his PTSD symptoms are credible.  

The Board notes that the Veteran's April 2008 reports of his PTSD/substance dependency symptoms are inconsistent with other evidence of record, self-serving, and indicative of malingering.  First, the Veteran asserts that his PTSD symptoms and substance abuse began after he witnessed the stabbing death of his platoon sergeant in service.  However, a June 1997 service treatment record and a March 1978 service investigation report show that he was admitted for possible drug induced psychosis from marijuana in June 1997, and subsequently witnessed the death of a sergeant in his platoon who was stabbed by a fellow soldier in March 1978.  The Board finds the inconsistency between the Veteran's reports regarding the nature and onset of his PTSD and substance dependency symptoms to be self-serving, and not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (in determining the weight of statements, inconsistency with other evidence of record, self-interest, malingering, and desire for monetary gain).  

Second, the Board notes the Veteran's reports in May 2009 VA treatment records (following denial of an increased rating), in which he indicated that he was trying to develop a strategy to maximize the possibility of a positive decision on appeal, that he was aware that he was denied because he was working and supporting himself, and that he was considering returning to the domiciliary in order to demonstrate dysfunction in community living.  Based on the Veteran's May 2009 reports, the Board finds that his reports of PTSD symptoms, particularly those following the May 2009 statement, were at least in part self-serving and indicative of malingering, and are not credible.  See Caluza, 7 Vet. App. 498.  

Third, November 2009 VA treatment records show that the Veteran initially reported that he resigned from his job at the private medical center based on the expectation that he would be hired for a housekeeping job by VA.  Significantly, the Veteran later reported on February 2011 VA examination, that he lost his last job when he had a psychotic break in response to PTSD.  Such report is inconsistent with his initial report that he resigned from his job.  It is also inconsistent with VA treatment records, which show that his flashback episode occurred in September 2008 and that he subsequently returned to work following discharge from inpatient care related to that episode.  Hence, the Board finds that the Veteran's later report that he lost his job due to his PTSD symptoms is self-serving, and not credible.  See Caluza, 7 Vet. App. 498.  

Finally, at the August 2010 Board hearing, the Veteran testified that he was unable to go to a Wal-Mart on his own and that he did not participate in any social activities, such as church groups or bowling league, on a regular basis, aside from meetings at the domiciliary.  However, the March 2010 SSA report of contact shows that the Veteran reported that he enjoyed attending craft activities and social outings for bingo, bowling, and trips to Wal-Mart with his domiciliary group.  The Board finds that the Veteran's testimony contradicts his earlier report to the SSA consultant, and is thus not credible.  See Caluza, 7 Vet. App. 498.  

Based on the foregoing the Board finds that the Veteran's reports regarding his PTSD symptoms are not credible.  Notwithstanding such finding, the Board will proceed with a sympathetic review of his claims, affording the Veteran the benefit of the doubt where his reports of symptomatology are not inconsistent with probative objective reports.  

Prior to February 6, 2008

Prior to February 6, 2008, the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Notably, a February 2007 VA psychiatry note shows that the Veteran reported that he was working full-time, his job was going well, he was commended by his supervisor at work, and he was involved in church.  

Although the July 2007 VA examiner found moderate to severe impairments from an occupational viewpoint and moderate impairment from a social viewpoint, symptoms of PTSD productive of occupational and social impairment with reduced reliability and productivity are not shown.  The July 2007 VA mental status examination of the Veteran was essentially normal, except for immediate and delayed verbal memory, suggestive of moderate deficiencies, and anxious and tense mood; however, he was assigned a GAF score of 65 (indicating some mild symptoms or some difficulty in social or occupational functioning but generally functioning pretty well).  

On March 2007 discharge from VA domiciliary, the Veteran was assigned a GAF score of 55, and in November 2007 and January 2008 VA treatment records he was assigned GAF scores of 45 and 50, respectively.  Although his GAF scores basically denoted moderate to serious impairment due to his psychiatric disability, the Board notes that a disability rating depends on evaluation of all the evidence, and an medical provider's/examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  See 38 C.F.R. § 4.126.  

Significantly, mental status examinations in November 2007 and January 2008 were essentially normal, except for occasional wandering speech (noted on one occasion) and a dysphoric/angry mood, during that period the Veteran reported increased stress and a single episode of leaving work due to his temper.  Overall, the Board finds that such evidence shows that the Veteran's PTSD symptoms prior to February 6, 2008, were more closely analogous to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The preponderance of the evidence is against a finding that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity, and the Board finds that prior to February 6, 2008, a rating in excess of 30 percent for PTSD is not warranted.  

From February 6, 2008

The evidence summarized reflects that from February 6, 2008, the Veteran's PTSD was manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity.  The Board notes that from February 6, 2008, the Veteran was assigned GAF scores generally ranging between 45 and 58.  Although those GAF scores basically denoted moderate to serious impairment due to his psychiatric disability, the overall disability picture is most closely analogous to occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  See 38 C.F.R. § 4.126.  VA treatment records generally show that he was alert and oriented; appropriately dressed and groomed; and had thought process that was logical, linear, coherent, and goal-directed with no evidence of looseness of associations, psychosis, delusions, or obsessive behavior; no perceptual disturbances; memory, concentration, and abstract ability that were intact; insight and judgment that were fair/intact; and he denied hallucinations and suicidal or homicidal ideation.  

March 2008 VA treatment records and the March 2008 VA examination report note paranoid ideation, sporadic and depressed mood, blunted affect, and endorsement of homicidal ideation, and the VA examiner assigned a GAF score of 55 based on moderate impairments from an occupational and social point of view from his polysubstance dependence.  The examiner further noted that it was not possible to assess the level of impairment due to PTSD until the Veteran had sustained a period of sobriety of at least 6 months.  The Board notes that the March 2008 GAF score of 55 was based in part on the Veteran's nonservice-connected substance dependency (on March 2008 VA examination he endorsed frequent use of alcohol and cocaine, drinking after he woke up at about noon, and drinking 12 cans of beer per day and occasionally up to a fifth of liquor in 2 days).  

In September 2008 and April 2009, the Veteran had two episodes of acute and transient exacerbation of his psychiatric symptoms during which he was assigned GAF scores as low as 25 and 30, respectively.  While such GAF scores basically denote behavior that is considerably influenced by delusion or hallucinations or inability to function in almost all areas, those 1-2 week periods are not characteristic of the overall disability picture throughout the approximately 6-year period since February 6, 2008.  See 38 C.F.R. § 4.126.  

On February 2011 VA examination, the examiner noted impoverished speech, constricted and blunted speech, anxious and depressed mood, hand-wringing, short attention span, and moderate to severe impairment of ADLs.  Notably, the examiner relied on the Veteran's reports, including his reports of thought content that included suicidal and paranoid ideation, paranoid delusions, and persistent auditory and visual hallucinations; however, the Board has found the Veteran not credible in reporting his PTSD symptomatology.  Significantly, the examiner noted that the Veteran lost his last job when he had a psychotic break in response to PTSD triggers.  As noted above, the Board found such report by the Veteran not credible as it was inconsistent with his initial report that he resigned from his job.  Also of significance, the examiner noted that based upon the Veteran's service record, he displayed some interpersonal difficulties that predated his trauma (being demoted because of disagreement with a superior) that would be consistent with a diagnosis of paranoid personality disorder.  The examiner assigned a GAF score of 45, which the Board finds is not reflective of the Veteran's overall disability picture, in part because it is based on the Veteran's non-credible reports.  VA treatment records from February 2011, and the months prior and subsequent to the February 2011 VA examination, show higher GAF scores of 55 to 58.  

The August 2012 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity and that the crossover of his symptoms, which were suggestive of either substance abuse or PTSD, made dissection of symptoms and assignment of their role in his overall impairment impossible; and assigned a GAF score of 50.  As the examiner's opinion reflects a familiarity with the entire record and is well reasoned, the Board finds it probative.

The Board has considered whether the next higher (100 percent) schedular rating is warranted for the period from February 6, 2008.  The Board finds that at no time since that date has the Veteran had total occupational and social impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent ability to perform ADLs (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss (for names of close relatives, own occupation, or own name).  As discussed above, in September 2008 and April 2009, the Veteran had acute and isolated exacerbations of psychiatric symptoms that resolved over 1-2 week periods, and those brief episodes are not representative of the overall disability picture.  The Veteran's delusions and hallucinations resulting from a flashback in September 2008 were not persistent; his mood stabilized and his flashbacks and nightmares remitted toward the end of his hospitalization.  Likewise, his racing thoughts, disturbed mood, hallucinations, and verbalized homicidal and suicidal ideation in April 2009 were not persistent, and resolved during one week of inpatient care; thereafter, the Veteran returned to his job as a housekeeper for a private medical center.  Accordingly, the Board finds that a 100 percent schedular rating for PTSD is not warranted for the period from February 6, 2008.

In summary, the Board finds that the Veteran's overall PTSD disability picture from February 6, 2008, most closely approximates occupational and social impairment with reduced reliability, and that symptoms of PTSD productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, are not shown.  Accordingly, the Board finds that from February 6, 2008, a schedular rating in excess of 50 percent for PTSD is not warranted.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture:  the Veteran's PTSD symptomatology (i.e., depressed mood, flattened affect, anxiety, suspiciousness, impaired impulse control, chronic sleep impairment, disturbances of motivation and mood, mild memory loss, inappropriate behavior, difficulty in establishing and maintaining effective work and social relationships, hallucinations, delusions, suicidal and homicidal ideation) is addressed by the rating schedule.  Further, his other symptoms of substance dependency, irritability and angry outbursts, flashbacks, hypervigilance, feelings of guilt, tearfulness, anhedonia, social isolation/withdrawal, emotional numbing, paranoia/persecutory ideas, sleepwalking, and nightmares are contemplated by the schedular rating criteria, which rates by analogy mental health symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. 436 (2002).  The schedular ratings assigned for each period (prior to February 6, 2008, and from that date) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

TDIU 

The Veteran alleges that he is unemployable due to his service-connected PTSD.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.  

The record reflects that the Veteran was employed full-time until October 7, 2009, when, according to his reports, he resigned his position in housekeeping at a private medical center; he has been unemployed since.  Accordingly, the period for consideration of a TDIU rating is from October 7, 2009, thereafter.  

The Veteran's only service-connected disability is PTSD, rated at 50 percent for throughout the period of consideration for a TDIU rating.  Therefore, the Board finds that the percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are not met.  

The preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, alone, is sufficiently severe as to produce unemployability.  First, the Board notes the Veteran's May 2009 reports, in which he indicated that he was trying to develop a strategy to maximize the possibility of a positive decision on appeal, that he was aware that he was denied because he was working and supporting himself, and that he was considering returning to the domiciliary in order to demonstrate dysfunction in community living.  Significantly, the February 2011 VA examiner noted that during the Veteran's treatment in the domiciliary, he was placed in 3 work positions in which he did not perform well, largely because of not doing the work that was assigned to him rather than reported interpersonal issues (anger, irritability, impulse control, anxiety).  The Board finds that the Veteran's May 2009 reports and his non-performance of work assignments in the domiciliary show that the Veteran is malingering.  

Second, the March 2010 SSA report of contact shows that the Veteran's report of symptoms and limitations showed that he was actively involved in activities with others and performing work-like activities.  Further, the April 2010 SSA consulting physician opined that the Veteran was capable of understanding and remembering at least simple directions; could carry out simple tasks; pace and concentration were limited but claimant could maintain attention and concentration for at least a two hour period during an 8-hour day and complete a normal work week; he may have restrictions dealing with others associated with polysubstance abuse, however, he could adequately relate to the public, accept supervision, and deal appropriately with criticism; he could manage stress, adjust to task setting, and deal with normal changes.  As the opinion of the April 2010 SSA consulting physician reflects familiarity with the Veteran's medical history and sound reasoning, the Board finds it probative.   

Third, SSA records show that the Veteran had been employed as a housekeeper at a private medical center until October 7, 2009, and that he was awarded SSA disability benefits effective October 2009 based on a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of anxiety-related disorders.  Significantly, the July 2010 SSA disability determination was based primarily on the Veteran's nonservice-connected disabilities, and not on his service-connected PTSD; it does not show a PTSD diagnosis.  Consequently, the Board finds that the SSA disability determination does not support a finding that the Veteran is unemployable based on his service-connected PTSD alone.  

Finally, the August 2012 VA examiner opined, regarding the issue of unemployability, that: 

"the examiner found that the Veteran's presented history had quite dubious features as to the validity of the claims that were made.  And although the examiner has attempted to consider the issue absent of consideration of the validity of his claims he cannot say that the Veteran is unable to sustain gainful employment from the [service-connected PTSD] alone."   

As the VA examiner's opinion reflects familiarity with the entire record and sound reasoning, particularly in light of the Board's findings regarding the Veteran's credibility related to unemployability, the Board finds it probative.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU rating, and that a TDIU rating is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's PTSD prior to February 6, 2008, is not warranted.  To this extent, the appeal is denied.  

Entitlement to a rating in excess of 50 percent for the Veteran's PTSD from February 6, 2008, is not warranted.  To this extent, the appeal is denied.  

TDIU is not warranted.  To this extent, the appeal is denied.  


REMAND

As noted above, in the July 2013 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing at the local VA office; such hearing has not been scheduled, and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


